357 S.W.3d 612 (2012)
ABBCO SERVICE CORPORATION, Appellant,
v.
Carol SEEVER and Division Of Employment Security, Respondents.
No. WD 74046.
Missouri Court of Appeals, Western District.
February 7, 2012.
Timothy R. Muehleisen, St. Louis, MO, for Appellant.
Leah Williamson and Michael Pritchett, Jefferson City, MO, for Respondent, Division of Employment Security.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, and THOMAS H. NEWTON and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
ABBCO Service Corporation appeals the decision of the Labor and Industrial Relations Commission, which affirmed the decision of the Appeals Tribunal of the Missouri Division of Employment Security, finding that Carol Seever was not disqualified from receiving unemployment benefits *613 as a result of her termination from employment. We affirm. Rule 84.16(b).